OFFICE    OF   THE   ATTORNEY     Gl?NERAL       OF       TEXAS
                                    AUSTIN
G-G.Nb””                                                .        -
A--
                                                            r




      Eonorable ma C. King
      aate Auditor and Ef+flaienoysxpert
      Austin, Texas
      Dearlir.Kdq:




                 Thie dll
      Ootober SO, 1910, r                                   of tMs       departrment
      as to the right of'                                   or Mate agent to
      enter into a oontra                                          as tollom.

                                             &bsoriber
                                           dt of +4aa.o0
                                           rill establish an
                                            er against rrbieh
                                           ago ohargee, is-
                                           we will be
                                        h month, or more
                                  mny require, aompaq ~111
                                 value of tiokete, inoludlng
                              argee, not previouslybilled,
                               tee, less flPtoen per 00nt
                                             case 8ubcoriber
                                            around-tripiam
                           -trip Pare rould be lover thau the
            dieoounted tare herein provld6d Par, Subsoriber
            shall be ontitled to such 1oWer fare). Subsoriber
            agrees to remit iwmedlately the amounts billed,
            the remittance to be credited to Subocriber*sAc-
            oount, so as to maintain the Aocount at $42R,eo
            ae nearly oontinuouely as poesiblo.
                 "2. AlWUAL UAiI'TATIONON DI%OUNT.--If the
            total charges against SubsoribcW s Aacount for
Honorable Tom C. Xing - pago 2



     tickets, including exaeas bag+gc char~os, at
     full one-way rates, on +l.ch the discount pro-
     vidcd in paragraph 1 of this Agooment has
     bean allowed, average, during any calendar
     year, or during euoh prtion of a oalendar
     year as Subscriber*8 Acoount is outstanding,
     less than $25.00 %Onthly, Company shall bill
     Subeoribor at the end of the calendar year for
     total of all fifteen per oent (16s) disoounts
     allowed Bubsoriber during such calendar year,
     and Subsoriber agrees to rexrltimediately the
     amount billed. In the oass of an Account out-
     stnnding during less than the full oalendar
     year nuy portion of a month shall count as a
     month in dctoradning the avorage monthly value
     of tickets charged against tho Account. In
     bllline for unearned discounts at tha end of a
     calendar year Company will allow Subscriber the
     bonofit of all lawfully-published diaoountod
     fnros (such as round trip farm) on tickets to
     vhioh such foxes are applicable.

          "3. D%LIVERYOF CARDS .--Cards shall be rc-
     coiptod for by Subscriber who agrcos that they
     shll not bc delivered to Card holders until
     signed in ink by Card Holdore for purposes of
     idontifioation pnd countersigned by on official
     of Subecribor. Mew CarUs will be iesueU for
     oath oalcnrlaryear and ths rcplaccd Cards shall
     be surrcnderad.
          "4, CANI AloLoms .--Upon request in writing
     by Subscriber, Company will issue Cards to any
     oligiblo infiioidual. Those eligibla to roooive
     or hold Cards arca If Subscriber is other than
     an individual, the officers, directors, partncrsi
     o,ndetiployeesof Subscriber, anilofficers, d.i.-
     rectcrs, and cnployoes of any oorprnta affili-
     ato of Subscribm; or, if Subscriber is an in-
               the Gubsoriber, his cmployeoe, and
     dividulutll,
     ~zx.~I)oi'fi
             of his inrix3diatefardly. ‘Ix!~JediQtO
     fadly* 6:33nsa slmmc, minor children, dolwnd-
     ant rclativcs, rmtldopcndants in tho household.
     Subscriber agroos to request Cards only for in-
     dividuals cligiblo to roccivo Cards under this
     Agroe~snt, ixxd to disclose to the Colr.pany   the
     faots hoc&jsilrpto ostnblish the Card tiolder*s
     olfgibility.
                                                             S28

Uonornble   Tom C.   iring   -   page   3




             l5. USI W AIllTMilJL CARDS.--A-- Card x
      bq! useIlou    $0 parchase tickets for me trans-
      portation of the Cmd Uol&rJ a$ tickets a
      i66UOd   g & no ttm g jsfer a Lards are not
      good for passage, but will <e honorod in lieu
       of aash for the issu3nce  of tickets, including
       oxoeas baggage charges, on the lines of the
      conpmy and 6UCh othor airlinoe :!c:  arc parti
       to tho Universal Air Travol Plan Tariff on file
      with the Civil Aeronautics Authority, when pr,r3-
       sonted layCard Iloldorsat any of the city or
       airport ticket offices of such airlines. Tick-
       ote will not be iesuod hercundor except upon
       presentation of Cards and signing of rocoipts.
       Only airline employees arc authorizad to issue
       tickets hereunder.

           -6. TIWETS Li’ITflOUT DISCOUiiT ON SPXXALLY
      DG3IciNAT3 AIS LINZS .--Subscriber a,voes that
      Congnny may issue on authority of tho Card
      tickets for transportation on airlines (not
      partios tc the Universal Air Travel Plan Tariff)
      rrhichhave been specially deSig nR by  te&Company
      in writing to Subscriber, and tilatany such
      tickets shall be charged a@inst Subscriber's
      Bccouut at lawfully-published rates and shall be
      paid for by Subscriber without the discount pro-
      vidod in para;:ropb1 of this Agrozment.

            '-7. ~13SI%NSIUILlTY1:011 US2 CW CAIlDS.--Com-
       pany will use reasonable car3 and pr3aautlon to
       PC--ventLarile being usod by persons other than
       Card l!oldors,but if Cards are used by any un-
       authorized or ineligible poraor.CF for any un-
       aut;horizodpurpose, SUbsCrib3r &all bo rospon-
       siblo for the value of tho ticknts issued, in-
       cludiq; 0~~~33  baggage charges, withcut the
       benefit of tiiodiSCOWIt providod for in para-
       g;ra# 1 of this Agrc,sr2+3nt.If Subscriber de-
       sires to torminata its responsibility for the
       US0 Of a card, or If a Card 1~3sbeen lost or
       destroyad, Subscriber agrees tc notify Company
      .+reof   al& recjuasttliocancellation of such
       card. ug011 r3coil;tof the notice, Conpny will
       tati*stops to prevent the 1.133 of such cancelled
       Cards, but if, notnitbstandin~;such stops,
Ronorable Tom C. iring-.page 4




     the Card shall be bOnOred within a period of
     eight days following receipt CT such notim,
     Subsaribor shall be responsible for transpor-
     tation furnished thereunder. Subscriber fur-
     ther e+greasto notify Company imx3d$,atslj
     vhenever the status of any Card holder changog
     in such manher that the Card Holdor is no long-
     er eligible to hold a Card under this Agreo-
     ment, and to,return the Card to Co~ipanyfor
     cahoellatLGn.
          ‘8. CARD8 NOT T1UN3FMABL3  .--Air Travel
     Cards are not transferable antI my be taken up
     if present& by persons other than Card Hold-
     ora.
          *$I.CANChLLAl'IONOF il:iS~HYA'I'iGNS.--Rsserva-
     tiono not used met be oanoelled by Card Loldors
     at suoh times before plane departures as snagbe
     required by the rules and regulations of the air-
     Line on whiob pfmaga  is reeorved.
          ’ IO. LL&BUdTIS8 .--The Company and the other
     airlines on vhioh Cards may be honored shall be
     liable only for their respective acts.
          " 11. TICliSTR!WUNIIS.--When flights are can-
     celled or uncompleted due to causas not within
     the oohtrol of the passenger, refund may be mde
     to the paseonger. such rorunils,at the option
     of th,zr+~fundingairline, may ho made by checks
     or orBem for substituta transportation by other
     GGrri31*5;refunds by check shall be lindfed to
     the unumc% ticket vnluos lem3 the disoount pro-
     vidcd for in parqrnpb 1 of this A~~roomentappli-
     cable to such unusad ticket values. Otliorniss  ,
     refunls shnll bo by credit to Subscrlborts Account
     nPt3r ticket3 are surrendered to Com;uny.
          (Iu. T&yQ&Q$yiO& a;) Sg~rj,.:i~~Nfr'.--mzJ &p&q+
     mont &oll oGntinue in effeot until      term%natad by
     either y&y   &viny; eight days' written notioe tG
     the ether fltthe address appearing herein. Corn--
     pang may, hcwxer, terminate it 2.trmqytime in
     cvsnt of ,IcFnultof Subscriber. Compny my ro-
     poke the right to ~UQQ Cards issiin:i iicreundor nt
Honorable Tom C. King - Page g




       any time after reooipt by either party of
       notice of termination. Upon termination,
       all outstanding Cards shall be surrendered
       to Company and Company will ssttlo by r3-
       turnir-5the amount remaining in Subsorib$l(s
       Account, viriohwill be the ditferenoe bet8een
       the amount of deposit and any unpaid ehargea.
       If, hQU3v3P, in any svent, less than 5226,oo
       in trwel value has beon used, th3 amount re-
       turned ehnll b.3reduced by tho sum of all
       fifteen per cent (16$) discounts previously
       allowed. In the event the unpaid travel
       value that has been furnished to Subsorib3r
       exceeds the balanca remaining in Subscriber's
       Account, subscriber agr33s to pay the Com-
       pany promptly tho amount of suoh 3xoess, less
       the discount provided for in parqraph 1 of
       this Agraoment. In the event that tha Oom-
       pany brings suit on any dobt of Subscriber
       inourr3d ,u..dor
                      this ,Ag:?eem3nt
                                     Coqmny ahall
       be ontitlad ta roeover, in acXi.tim to the
       amount of the debt, its costs anz1m?sonzblo
       attornoysl foes.
            “13. CIVIL MHI)NAUTICS AUT~WLIT~ RULES
       AND WULATIONS .--This Agreement shall be sub-
       ject to any applicable tariff and to tho rules,
       re,zlations and orders of the Civil Aeronautics
       Authority.

       lgxuept that, by signing a supplsxintal One
       Trip Air Troval Order Agreom%?t, the Sub-
       soribor may arrange for limited authority to
       secure tickets for eligible non-cardholding
       persons to whom the Subecriber does not wish
       to iesuc3Cal-:ls
                      ,*

           we 8SSUG18, of course, you are ooncorned only
 with the use of public fund6 by ths subscriber or pur-
 chaser undor tilaterms of such contrnct, and make our
~an6wor ncoordingly.
             Public offfoors and Stat3 ar;onte-- tho croaturas
 Gf   th3 law -- hav3 only such povars as are oxproseZy oanfer-
                                                                                                331
     klonorable       Tom   C. liing - page 6




     red upon them by law, or such an are necessarily implied
     a8 an incidant to the oxsmtion  of the oxpreee power5
     coaf errea -

                 If authority  upon the part of II Stat3 ofYi.oer,
     boarll or agonoj   to make the proposed contract exists, it
     mist be fcuti in 801~ statute.       Tbarc is z0 statute ex-
     preselg giving such powOr, ncr is there, In our opizdon,
     my   etatUt   vhi3h by Sny reP6UIlCb10 inteq%W,stiOn    Could
     fmply     suah    poPfor.


                 The mattar of travel expense in aonnection        with
     th3  transaction   of Stats busineos by ~tl?cStat3 officers,
     boards and agents is oontrol:ed,       usually, by spec1ff.c ap-
     po;?rintion6    in the roeyaotiva   i+xnAd     ~~pprepriationa.
     The prtlposad contraot    plan is not only not authorixod       by
     atatuts .br by approprn?fation act, but, O:I th3 cthor hand,
     is contrary    co tha eGhem* an& plan contamplate& by ths
     Lsglslature   ati flctually in praotico throughout      this State
     -- that is, 0 pay-as-you-go      plan, ta;dng recei;t6     ana pre-
     senting monthly sworn n.ocounts e‘or nudit an4 warrant        to be
P.
     paid in the ordinary ooumo.

                  Tim proposed     wntraot    tiolatos,     aud is cantrary
     to, tkL6 octiro Statutory         plan.    Speclfical~y,     it ie un-
     authori&&      bscause no off'ioer or o,thor agent of the State
     has authority       to 3mplOy ,%f&t3 fLUAh tC E!..2&the irltiel
     dopOSit    required    by the ccntraot,     and no such oPPicor or
     agc2lit  is XltliOI’iZCZL  to P3d.t 6tetO fUil& f.si;Gdi&tOly       upon
     receiving     a bill thordor,      as requirail by th3 p~opoaeU
     coatrnct ) a!& nc such cHicor          Cr Ug?J~i'i $.a Wlth(Jl'iZ9~ to
     contract    fw    il li7bbllitg on ‘aehelf of anoth3r who mi@t
     ~r~:l;-f~fly      yrocwe     tlekots       up-~.   (;I:3   eerfi    of     the   dfioak-
     or agent.
                      Trrrstln,tL; that     tl1i.o rjcTls~LiLUL~&        a    aiaisCaCi,ory
     answer t6        ycur    inquiry,      we are

                                                   Vary     truly       yours




     66-&R